DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-2, 4-6 and 21-28 are pending in the application.  Claims 3 and 7-20 have been cancelled.
The amendments to claims 1 and 28, filed on 2/15/2022, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites the limitation “each beveled edge is compressed to up to 75% of a medial region of the polyiso foam wall board.”  Applicant’s specification discloses that, “The medial portion 204 may include between about 75-90% of the thickness of the foam core 202” ([0039]).  Applicant’s specification also discloses that, “Some or all of the edges of the board 100 may be compressed to up to 75% of the original thickness of the board 100” (see [0047], [0018] and [0061]).  However, this does not provide support for the claimed imitation of a smallest thickness of an edge that is compressed to up to 75% of a medial region of the polyiso foam wall board.


	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 2, 5, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seiter et al. (US 2007/0026220 A1) in view of Kreh (US 2016/0168393 A1).

Regarding claim 1, Seiter et al. (“Seiter”) teaches a foam insulating liner comprising a foam insulating core, wherein the insulating foam core may comprise a foam material including but not limited to (among others) polyisocyanurate ([0019]-[0020] and Fig. 2).  Seiter teaches that the insulating core is preferably encapsulated by a resin shell that may comprise a resin material (a coating as claimed), one or more reinforcing materials (a facer material as claimed) and one or more additives ([0021]).  Seiter teaches that the additives may include but are not limited to abrasion resistant materials, sweat resistant materials, chemical resistant materials, blackbody materials, fire resistant materials, fire retardant materials, intumescent materials, water vapor retardant materials, mold resistant materials, mildew resistant materials, solvent resistant materials, caustic resistant materials, freeze-thaw resistant materials, water resistant materials and the like, and combinations comprising at least one of the foregoing additives ([0023]).  

With regard to the claimed limitation, “one or both of the first peripheral edge and the second peripheral edge is tapered to form a respective beveled edge; each beveled edge extends between and couples generally orthogonal portions of the top surface and a respective one of the first side surface and the second side surface,” the examiner notes that Fig. 6 of Seiter shows a foam insulating core 22 that has beveled edges (see the arrows in the examiner’s annotations to Seiter’s Fig. 6 below).    


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Seiter does not explicitly disclose wherein the intumescent coating comprises limestone, perlite, and talc, wherein an amount of the limestone is at least about 30% by weight: an amount of the perlite is less than about 8% by weight: and an amount of the talc is less than about 8% by weight.

However, Kreh teaches an intumescent composition having a first epoxy resin layer and including a first intumescent material, at least one non-epoxy resin layer including a second intumescent material, and in an embodiment, a second epoxy resin layer including a third intumescent material ([0010]-[0011]).  Kreh teaches that the intumescent materials can be independently selected from intumescent materials known in the art, and in particular (among others) limestone ([0028]).  Kreh teaches that, in one embodiment, the amount of intumescent material independently in either the first or second resin layer can be between about 20 wt % and 80 wt %, more particularly, between about 30 wt % and 70 wt% ([0029]).  Kreh teaches that suitable low density fillers include expanded glasses, such as expanded perlite, expanded vermiculite and hollow microspheres, wherein the total concentration of low density filler is generally between 1 and 10%, and can also comprise 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10% of the composition, wherein these values can also be used to define a range, such as between 1 and 7% ([0046]).  Kreh further teaches that suitable refractory powders include inorganic oxides, glass, silicas, titania, borates, zinc compounds, clays, wollastinite, talcs, and the like, wherein total refractory solids other than titania are generally in the concentration range of 0.5 to 11 %, and can also comprise about 0.1, 0.3, 0.5, 0.7, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12% of the composition, wherein these values can also be used to define a range, such as between 0.7 and 7% ([0047]). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the intumescent material-containing resin material of Seiter with between about 20 wt % and 80 wt % of an intumescent material such as limestone, between 1 and 7% of a low density filler such as expanded perlite, and between 0.7 and 7% of refractory powders such as talc in order to provide an intumescent composition that acts as a thermal barrier, protects foamed polymeric materials against the effects of overheating, and can extend the time it takes for a substrate to reach its critical failure temperature by as much as 200%, as taught by Kreh ([0056]-[0058]).

Regarding claim 2, Kreh teaches the intumescent composition can contain additional components, such as a carbon source, spumific, an endothermic, an acid producer, filler, a fluxing agent, fibers, inorganic powders, or others ([0041]).  Kreh teaches that, for instance, a polyol may be employed, such as glycerol, pentaerythritol, dipentaerythritol or tripentaerythritol ([0041]).  Kreh also teaches that suitable spumifics include, for example, ammonium polyphosphate, THEIC, melamine, methylolated melamine, hexamethoxymethyl melamine, melamine monophosphate, melamine biphosphate, melamine polyphosphate, melamine pyrophosphate, urea, dimethylurea, dicyandiamide, guanylurea phosphate, glycine, and boric acid ([0043]).  Also see [0024], [0044] and [0048]).

Regarding claim 5, Seiter teaches that the reinforcing materials may include ceramic fibers, fibrous glass, glass cloth, glass fabric, glass fiber, calcium silicate, diatomaceous earth, expanded vermiculite, cellulose fibers, woven fabric, nonwoven fabric, compacted powder, compacted fiber, mineral fiber, mineral wool, perlite, refractory materials, wood fibers, poly-paraphenylene terephthalamide fibers and the like, and combinations comprising at least one of the foregoing reinforcing materials ([0023]).

Regarding claim 21, Seiter teaches that the foam insulating liners generally possess R values of no less than about 5 per inch to R value(s) exceeding 100 depending upon various factors such as, but not limited to, the material's thickness, length, width, and composition ([0059]).

Regarding claims 26-27, the examiner notes that the claims recite product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 28, with regard to the claimed limitation “each beveled edge is compressed to up to 75% of a medial region of the polyiso foam wall board,” the examiner notes that “up to 75% less” includes 0% less.  The examiner also notes that, as claimed, “a medial region of the polyisocyanurate foam core” is not limited to any particular percentage of the thickness of the polyisocyanurate foam core.  Thus, the examiner notes that the claimed limitation would be met by Seiter (see Figs. 1-6, particularly 2-3 and 5-6). 








Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seiter et al. (US 2007/0026220 A1) in view of Kreh (US 2016/0168393 A1), as applied to claim 1 above, further in view of Priemen et al. (US 2016/0222226 A1). 

Regarding claim 4, Seiter in view of Kreh remains as applied above.

Seiter in view of Kreh does not explicitly disclose wherein the intumescent coating further comprises: attapulgite and mica, wherein an amount of the attapulgite in the intumescent coating is less than about 8% by weight; and an amount of the mica in the intumescent coating is less than about 8% by weight.

However, Priemen et al. (“Priemen”) teaches Intumescent coating compositions that ideally contain at least one nucleating agent, examples of which include (among others) mica, and wherein the nucleating agent preferably constitutes from 1 to 25%, more preferably from 1 to 10% of the coating composition or even more preferred from 5 to 10% by weight of the coating composition ([0050]-[0051]).  Priemen also teaches that it is preferred to modify the rheology of the coating by the incorporation of a thixotrope, wherein suitable thixotropic additives include organically modified inorganic clays such as bentonite clays, hectorite clays or attapulgite clays, organic wax thixotropes based on castor oil and fumed silica ([0102]).  Priemen also teaches wherein the thixotropic additive preferably constitutes from 0 to 2% by weight of the total coating composition, preferably 0.05 to 1.5% ([0102]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the intumescent compositions of Seiter in view of Kreh with 0 to 2% by weight of a thixotropes such as attapulgite clays, and with 1 to 10% of a nucleating agent such as mica, in order to obtain intumescent coating compositions for insulative foam that can be applied at high film thickness by multiple passes without intermediate cure, and in order to promote sites for the intumescent char to form and to improve the thermal resistance properties and stability of the intumescent char during a fire, as taught by Priemen ([0050]-[0051], [0102] and [0136]).


Claims 6, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Seiter et al. (US 2007/0026220 A1) in view of Kreh (US 2016/0168393 A1), as applied to claim 1 above, further in view of Guandalini et al. (US 2015/0367603 A1).

Regarding claim 6, Seiter in view of Kreh remains as applied above.

Seiter in view of Kreh does not explicitly disclose wherein the intumescent coating is applied with a coating weight of between about 5 and 50 g/sf.

Guandalini et al. (“Guandalini”) teaches a panel that includes a first metal facing, an insulating foam layer, and a fire barrier layer between the first metal facing and the foam layer (Abstract and [0041]).  Guandalini teaches that the insulating foam layer (also referred to as a foam core) may include polyisocyanurate foam (PIR) and/or polyurethane foam (PUR) ([0039]).  Guandalini teaches that the fire barrier layer is also referred to as the intumescent layer ([0011]).  Guandalini teaches that the fire barrier layer (the intumescent layer) may have a density of at least 200 g/L (e.g., at least 500 g/L) and a thickness from 2 mm to 30 mm ( e.g., 2 mm to 25 mm, 3 mm to 20 mm, 5 mm to 15 mm, etc.) ([0011]).  As calculated by the examiner, a density of at least 200 g/L and a minimum thickness of 2 mm corresponds to a fire barrier layer weight of at least 37.2 g/sf.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the intumescent layer of Seiter in view of Kreh with a density of at least 200 g/L and a minimum thickness of 2 mm (which the examiner notes corresponds to an intumescent layer weight of at least 37.2 g/sf) in order to obtain a fire barrier layer that can provide thermal barrier properties (i.e., a temperature gradient in fire conditions), improved insulation performance, and/or a thermal conductivity (k-factor) of less than 0.2 W/(m*K), measured at room temperature, as taught by Guandalini ([0011]-[0013]).


Regarding claim 22, with respect to the foam layer (i.e. the foam core), Guandalini teaches that the isocyanate index may be 180 or more, and that for example, the isocyanate index may be less than 500 ([0039]).

Regarding claim 24, Guandalini teaches examples of a molded density of PIR foam D being 60 kg/m3 (3.7 lb/ft3) ([0065] and [0066]).

Regarding claim 25, Guandalini teaches that the foam core may optionally include further components, e.g., for reinforcement and/or to improve reaction to fire properties, wherein, for example, glass fibers may be embedded in the foam core ([0040]). 




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seiter et al. (US 2007/0026220 A1) in view of Kreh (US 2016/0168393 A1), as applied to claim 1 above, further in view of Scherzer et al. (US 2015/0322230 A1).

Regarding claim 1, Seiter in view of Kreh remains as applied above.

Seiter in view of Kreh does not explicitly disclose wherein the polyisocyanurate foam core comprises an average foam cell size of less than 200 microns.

However, Scherzer et al. (“Scherzer”) teaches a support material of an open-celled foam having a pore size between 10 µm and 1000 µm, preferably between 50 µm and 300 µm ([0022]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the foam of Seiter in view of Kreh with a pore size between 10 µm and 1000 µm, and preferably between 50 µm and 300 µm, in order to provide an open-celled foam and/or a hybrid foam that may comprise a variety of additives, such as intumescent compositions, and to thereby obtain a fire protection layer, as taught by Scherzer ([0022], [0035]-[0036] and [0049]).


Response to Arguments

Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 

Applicant contends that the edge of foam core 22 of Seiter (in Fig. 6) is not tapered to form a beveled edge that extends between and couples generally orthogonal portions of the top surface and a respective one of the first side surface and the second side surface as presently claimed.  Applicant contends that, rather, Seiter' s edge tapers to a point and does not couple generally orthogonal portions of the top surface and a respective side surface as required by amended claim 1.

Regarding this contention, in the examiner’s view, Fig. 6 of Seiter shows edges that meet the claimed limitation of a  beveled edge as recited in amended claim 1.  In this regard, the arrows in the examiner’s annotations to Seiter’s Fig. 6 below show examples of beveled edges that would meet the claimed limitation. 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789